ITEMID: 001-6024
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: HADZIC v. CROATIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant, Dragomir Hadžić, is a Croatian citizen, born in 1931 and living in Zagreb. He is represented before the Court by Mr Milorad Lukač, a lawyer practising in Zagreb. The respondent Government are represented by their Agent Ms Lidija Lukina-Karajković.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant served as a dentist in the Yugoslav People’s Army (YPA) from 1959 to 1991. His post was in Zagreb, Croatia.
By an order of the Commander of the Fifth Military Zone of the Socialist Federal Republic of Yugoslavia of 4 June 1991 it was decided that, due to his age, the applicant’s military service would end on 31 December 1991. Subsequently, by a decision of the Belgrade Military Social Security Fund (Zavod za socijalno osiguranje vojnih osiguranika) of 25 December 1991, the applicant’s right to an old-age pension was recognised as from 1 January 1992.
The applicant’s pension was subsequently paid from the Yugoslav Federal Military Social Security Fund in Belgrade until 31 December 1993.
According to the Government the payments stopped on that date at the applicant’s personal request, as he had decided to file an application for a pension in Croatia.
According to the applicant on 4 January 1994 he obtained Croatian citizenship and, consequently, only then fulfilled the requirements to apply for a pension in Croatia.
On 4 January 1994 the applicant filed an application for an old-age pension in Croatia. As a reason for this request the applicant submitted that he had previously fulfilled the conditions for an old-age pension and also obtained the Croatian citizenship.
By a decision of 25 February 1994 the Croatian Social Security Fund - Zagreb Office (Republički fond mirovinskog i invalidskog osiguranja radnika Hrvatske - Područni ured Zagreb) rejected his request, stating that the applicant did not fulfil the requirements for a pension as he had failed to join the Croatian army prior to 31 December 1991.
The applicant unsuccessfully appealed against that decision and after his appeal was rejected on 5 April 1994, he instituted proceedings before the Administrative Court (Upravni sud Republike Hrvatske). He maintained that the decision to reject his request for an old-age pension had not been adequately reasoned and had failed to state laws on which it had been based. He maintained also that the law requesting the former YPA officers to make themselves available for the service in the Croatian army prior to 31 December 1991 had been enacted on 24 July 1992, after he had already fulfilled the conditions for an old-age pension. Furthermore, as that law had been enacted only in 1992 he could not have known the above requirement prior to his retirement form service.
On 22 December 1994 the Administrative Court rejected his claim. It noted that the applicant’s active military service in the YPA had come to an end on 31 December 1991 and that at that moment he fulfilled the requirements for the old-age pension according to the Yugoslav Federal law. It found furthermore that the applicant had failed to make himself available for service in the Croatian army prior to 31 December 1991, as prescribed by the 1993 Former Yugoslav People’s Army Officers’ Pensions Act. Therefore, he had failed to fulfil the requirements for recognition of his pension rights in Croatia, as prescribed by law.
On 1 March 1995 the applicant lodged a constitutional complaint claiming that his right to property was violated by the Administrative Court’s decision in so far as his right to pension in Croatia was denied. He argued in particular that the 1993 Former Yugoslav People’s Army Officers’ Pensions Act had not required that he join the Croatian army.
On 30 June 1998 the Constitutional Court (Ustavni sud Republike Hrvatske) rejected the applicant’s complaint. It followed the reasoning set out in the Administrative Court’s decision of 22 December 1994 and found that the applicant’s constitutional rights had not been violated.
The relevant parts of the Former Yugoslav People’s Army Officers’ Pensions Act (1993 - Zakon o ostvarivanju prava iz mirovnskog i invalidskog osigurnja pripadnika bivše JNA, Official Gazette no. 96/1993) read as follows:
“A person whose status as an active officer in the former YPA in the territory of the Republic of Croatia ended prior to 31 December 1991, and who had not until that date obtained rights from pension and invalidity insurance may obtain such rights if he fulfils the conditions required of army personnel in order to obtain rights concerning pension and invalidity insurance in accordance with the Military Personnel Pensions Act (Zakon o mirovinskom i invalidskom osiguranju vojnih osiguranika – Official Gazette no. 53/91, 73/91, 18/92 and 71/92) and if:
...
– he had made himself available for the service in the Croatian army prior to 31 December 1991...”
By its decision of 16 October 1991 the Croatian Government, inter alia, guranteed to the Yugoslav People’s Army officers and soldiers who voluntarily left the YPA troops based on Croatian territory prior to 10 November 1991 at midnight the following: personal safety, the same status as they had in the YPA and an organised and unhindered possibility to leave the territory of Croatia for those who wished to do so.
